Citation Nr: 1606046	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in May 2013 and December 2014, and remanded for additional development.  

As noted in the December 2014 remand, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the December 2014 remand order.  Consequently, the claims must be remanded.

In the December 2014 remand, the Board found that an additional medical opinion was needed.  A June 2013 VA examiner found it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in his military service.  The VA examiner noted the Veteran's hearing was normal at enlistment and discharge, but observed that there was a shift of 15 decibels at 4000 Hertz in the right ear.  However, the examiner did not note a 15 decibel shift at 500 Hertz in the right ear or a 5 decibel shift at 500 Hertz in the left ear.  The examiner did not explain why it was significant that the Veteran's hearing was within normal limits at discharge.  

The Board requested a new VA opinion and specifically requested that the examiner address the shifts between the enlistment and discharge examinations at 5000 and 4000 Hertz in the right ear, and at 500 Hertz in the left ear.  The examiner was also instructed to discuss medically known or theoretical cause of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service.

The Veteran was afforded a VA examination in May 2015.  The examiner found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated: "Service Military Records indicate normal hearing at induction and normal hearing at separation.  A significant shift in thresholds is NOT indicated.  It is my clinical opinion that this Veteran's hearing loss is less likely as not due to noise exposure during military service."  The VA examiner did not explain why there was not a significant shift in thresholds or why it was significant the Veteran's hearing was within normal limits at discharge.  The VA examiner also did not discuss medically known or theoretical causes of hearing loss as requested in the Board's remand. As the VA examiner's rationale did not fully explain why there was not a significant shift in hearing loss and medically known or theoretical cause of hearing loss, as requested in the December 2014 remand, it is inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new opinion.

In regard to the Veteran's claim for entitlement to service connection for a bilateral knee disorder, in the December 2014 remand, the Board requested that a VA examiner provide an opinion as to "whether it is at least as likely as not that the Veteran's current bilateral knee disorder is causally or etiologically related to his military service, including wear and tear caused by military duties, such as climbing ladders and jumping off trucks."  The Board noted that a June 2013 VA opinion failed to address the Veteran's claimed wear and tear.  

In an April 2015 opinion, a VA examiner found the Veteran's bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the VA examiner noted that the Veteran was not seen for a knee condition while on active duty.  Exam and X-rays of April 2015 were that of age related degenerative disease.  The Veteran's claim for his current bilateral knee condition did not develop until over 40 years after separation.  The VA examiner noted that a bilateral knee condition was not established within the one year compensable period following military discharge.  However, the VA examiner did not specifically address the Veteran's claim for wear and tear caused by military duties.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not address the claimed wear and tear, as specifically instructed by the Board in the December 2014 remand, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the April 2015 opinion, or, if unavailable, a VA clinician of appropriate expertise, to obtain a clarifying opinion as to the etiology of the Veteran's bilateral knee disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current bilateral knee disorder is causally or etiologically related to his military service, including wear and tear caused by military duties, such as climbing ladders and jumping off trucks.  See May 2009 notice of disagreement and October 2009 VA Form 9.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician believes that an examination is necessary to provide an opinion, such should be accomplished.

2.  Forward the claims file to the VA examiner who provided the May 2015 opinion, or, if unavailable, a VA clinician of appropriate expertise, to obtain a clarifying opinion as to the etiology of the Veteran's hearing loss.

The VA examiner should state an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, he or she should fully address the shifts between the enlistment and discharge examinations at 500 and 4000 Hertz in the right ear and at 500 Hertz in the left ear.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician believes that an examination is necessary to provide an opinion, such should be accomplished.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a bilateral knee disorder and bilateral hearing loss.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



